Soderland, J.*
(dissenting)—I dissent. I would hold that the 3-year statute of limitations applies to the cause of action alleged. If the City or the State was negligent in failing to maintain a safe highway, either by acting or failing to act, a jury could find that such negligence was a proximate cause of the wrongful deaths, concurring with the negligence of the driver who crossed the center line. A jury could find that it was reasonably foreseeable that cars would cross the center line. Boeing Co. v. State, 89 Wn.2d 443, 448, 572 P.2d 8 (1978); WPI 12.05. A concurring proximate cause is a direct cause of injury to the rights of another under RCW 4.16.080(2).
Northern Grain & Warehouse Co. v. Holst, 95 Wash. 312, 163 P. 775 (1917) and Peterick v. State, 22 Wn. App. 163, 589 P.2d 250 (1977), review denied, 90 Wn.2d 1024 (1978), are not in point. The inaction of the public official in each case provided a theory of recovery, but in neither case was the inaction of the official a concurring proximate cause of the loss. In Northern Grain, the failure of the public official to require a bond from the grain broker was not a concurring proximate cause of the loss caused by the broker's inability to deliver grain. In Peterick, the failure of the public official to properly inspect a manufacturing and *344test site for explosives was not a concurring proximate cause of the explosion which caused the injury.
The City or the State is not immune under the doctrine of sovereign immunity. The initial decision to build the bridge was within the scope of discretionary immunity, but negligence in designing or keeping the bridge safe for travel is negligence on the operational level and there is no sovereign immunity. Stewart v. State, 92 Wn.2d 285, 597 P.2d 101 (1979).
The summary judgment of dismissal should be reversed and the case remanded for trial.

Judge Stanley C. Soderland is serving as a judge pro tempore of the Court of Appeals pursuant to RCW 2.06.150.